In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1333V
                                     Filed: January 8, 2018
                                         UNPUBLISHED


    JULIE R. KORB,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Influenza (Flu) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                  Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                       Respondent.


Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for petitioner.
Colleen C. Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On October 13, 2016, Julie R. Korb (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleged that she suffered “injuries,
including rotator cuff tendinopathy, impingement syndrome and a partial tear, that were
caused by the Trivalent Influenza vaccination that she received on Wednesday,
September 18, 2013.” Petition at 1; accord. Petition at ¶¶ 2, 12. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On May 3, 2017, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her shoulder injury related to vaccine administration (“SIRVA”). On
January 8, 2018, respondent filed a proffer on award of compensation (“Proffer”)
indicating petitioner should be awarded $110,634.83, representing $630.00 for past

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
unnreimburseable medical expenses, $7,504.83 for past lost wages, and $102,500.00
for pain and suffering. Proffer at 1. In the Proffer, respondent represented that
petitioner agrees with the proffered award. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $110,634.83, representing $630.00 for past
unnreimburseable medical expenses, $7,504.83 for past lost wages, and
$102,500.00 for pain and suffering, in the form of a check payable to petitioner,
Julie R. Korb. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                       )
    JULIE KORB,                                        )
                                                       )
                  Petitioner,                          )
                                                       )   No. 16-1333V
    v.                                                 )   Chief Special Master Dorsey
                                                       )   ECF
    SECRETARY OF HEALTH AND HUMAN                      )
    SERVICES,                                          )
                                                       )
                  Respondent.                          )
                                                       )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On October 13, 2016, Julie Korb (“petitioner”) filed a petition for vaccine injury

compensation alleging that she suffered a right shoulder injury related to vaccine administration

(“SIRVA”), which was caused-in-fact by an influenza (“flu”) vaccination administered on

October 13, 2013. Respondent filed his Rule 4(c) Report conceding entitlement to compensation

on May 3, 2017. The Chief Special Master issued a Ruling on Entitlement on May 3, 2017.


          I.     Items of Compensation

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$110,634.83, consisting of past unreimbursed medical expenses ($630.00), past lost earnings

($7,504.83), and pain and suffering ($102,500.00), which represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner

agrees.



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.

                                                   1
         II.     Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $110,634.83 in the form of a check payable to petitioner. 2

Petitioner agrees.


                                                        Respectfully submitted,

                                                        CHAD A. READLER
                                                        Acting Assistant Attorney General

                                                        C. SALVATORE D’ALESSIO
                                                        Acting Director
                                                        Torts Branch, Civil Division

                                                        CATHARINE E. REEVES
                                                        Deputy Director
                                                        Torts Branch, Civil Division

                                                        ALEXIS B. BABCOCK
                                                        Assistant Director
                                                        Torts Branch, Civil Division

                                                        /s/ Colleen C. Hartley
                                                        COLLEEN C. HARTLEY
                                                        Trial Attorney
                                                        Torts Branch, Civil Division
                                                        U.S. Department of Justice
                                                        P.O. Box 146
                                                        Benjamin Franklin Station
                                                        Washington, D.C. 20044-0146
                                                        Phone: (202) 616-3644
                                                        Fax: (202) 353-2988


DATED: January 8, 2018




2
    Petitioner is a competent adult. Proof of guardianship is not required in this case.
                                                   2